     Case 2:17-cv-03130-JAD-BNW Document 46 Filed 12/23/19 Page 1 of 2



     Jack P. Burden, Esq
     Nevada State Bar Nå. oqt s
     Xiao'Wen Jin, Esq.
2    Nevada State Bar No. 13901
     BACKUS, CARRANZA & BURDBN
     3050 South Durango Drive
3    Las Vegas, NV 89117
     (702) 872-ssss
4
     (702) 872-5s4s
     j burden@backuslaw. corn


5    Attorneys for Defendant,
     Albertson's LLC
6
                                  UNITED STATES DISTRICT COURT

7                                          DISTRICT OF NEVADA

8
      NICOLE ALLAN, an individual,                       )       Case No. 2:17 -cv -003 13O-JAD-BN\ry
                                                         )
9                           Plaintiff,                   )
                                                         )
             vs.                                         )
10
                                                         )
      ALBERTSON'S, LLC, a Domestic                       )
1t    Limited-Liability Company; Does I-X;               )
      Roe Corporation I-X                                )
                                                         )
l2                          Defendants                   )

l3                   JOINT STATUS REPORT RE SETTLEMENT DOCUMENTS

     Defendant ALBERTON'S LLC ("Defendant"), by and through its counsel of record, Jack P.
14

     Burden, Esq. of Backus, Carranza     &.,   Burden, and Plaintifl NICOLE ALLAN ("Plaintiff') by and
l5
     through her counsel of record, Matthew G. Pfau, Esq. of Parry &. Pfau, hereby submit this Joint

16   Status Report pursuant to Minutes of Proceedings            -   Settlement Conference [43] hereby submits

     the following Joint Status Report:
t7
            1.     STATUS OF ACTION
t8
            The final settlement documents have not been filed due to the parties awaiting the final

19
     Medicare lien/no lien which we hope to finalize in foufieen (14) business days.

20                                                           I
11
      Case 2:17-cv-03130-JAD-BNW Document 46 Filed 12/23/19 Page 2 of 2



              2.       ACTION REQUIRED BY COURT

              An extension of fourteen (14) business days to submit Dismissal documents is
2
      respectfully requested.

J



4      DATED: this 23'd day of December,              2019.         DATED: this 23'd day of December,2019

       PrnRv & Pnau                                                 Blcrus,   C.lnR¿,Nza & BunonN
5
                                                                     /s/ Jack P. Burden
                    G. Pfau, Esq                                    Jack P. Burden, Esq.
6
       880 Seven Hills Drive #210                                   Xiao Wen Jin, Esq.
       Henderson, NV 89052                                          3050 South Durango Drive
7      T:702.879.9555                                               Las Vegas, NV 89117
       F: 102.879-9556                                              Tel: 702-872-5555
       m a tt (Ð p2 awve rs. co ml tt orney s for P I aintiff
                   I                                                Fax:702-872-5545
8
                                                                    j burden@backuslaw. com

                                                                    Attorneys for D efendant
9              IT IS SO ORDERED

l0             DATED: April 30, 2019
                      12/26/19


ll
               __________________________________________________
l2
               BRENDA WEKSLER
               UNITED STATES MAGISTRATE JUDGE
l3


14



l5


t6


17



18



19



20                                                              2


'r1
